Per Curiam. The appellant, by his attorney, has filed a motion for an extension of time for the filing of a brief. Appellant’s attorney is a non-resident who is not licensed to practice law in this State. A non-resident attorney will be permitted to appear in the Arkansas courts by comity and courtesy only upon satisfying the conditions set forth in Rule XIV, Rules Governing Admission to the Bar, Ark. Stat. Ann. Vol. 3A (Repl. 1979). One of the conditions is: A non-resident lawyer will not be permitted to engage in any case in an Arkansas court unless he first signs a written statement, to be filed with the court, in which the non-resident lawyer submits himself to all disciplinary procedures applicable to Arkansas lawyers. The motion will be dismissed for non-compliance with the Rules Governing Admission to the Bar unless the nonresident attorney complies with the rules within twenty days.